Title: Lieutenant Colonel Tench Tilghman to Major General William Heath, 6–10 September 1777
From: Tilghman, Tench
To: Heath, William



Dear Sir
Head Quarters Wilmington [Del.]6[–10]th Sepr 1777

I am to acknowledge the receipt of your favs. of the 13th and 20th August. I should have answered the former before this time, but as I recd it upon my march to this place I had not an opportunity of doing it sooner.
As the Expedition to St Johns was set on foot by order of Congress, you should apply to them for directions about the payment of the Officers for the time they were engaged in that Service. I do not know any thing of the terms on which they set out, and therefore cannot properly give orders in the Matter.
If you will send a list of the Officers of Henley’s Lee’s and Jackson’s Regiments with the exact times of their appointments, I will have their Commissions forwarded to them. After Capt. Trescot was disappointed of a Majority by Cornels Regiment falling thro’, he agreed to accept of the eldest Captaincy in Henley’s by which means he would get the Majority whenever a vacancy should happen. More than this I cannot do, for if the Custom of granting Brevets is once introduced into the Army there will be no end to applications for them.
If the intrenching Tools that came in the Amphitrité are of so ordinary a quality, the expence of removing them to Springfeild will be more than their Value, you had therefore better have them carried for the present to some place in the Neighbourhood of Boston. The Grenades may be also left.

Since General Howes debarkation in Elk River, he has moved on about seven Miles. His main Body now lays at Iron Hill and ours near a Village called Newport. In this Position the Armies are from Eight to ten Miles apart. It is yet very uncertain what Genl Howe’s plan of Op⟨e⟩rations will be. Some imagine that he will extend himself from the Head Waters of Chesapeak to Delaware, and by these means not only cut off the Counties on the Eastern Shore of Maryland and two of those belonging to the Delaware State from affording us any Assistance, but will secure the Horses, Cattle and Forage of which there are considerable quantities in that Country. This in my opinion, considering how far the Campaign is already advanced, would take up more time than he could spare. For supposing him able to form such an extension, he would be full as far from Philad. as he is at present, and he would be subject to an attack upon some part of his line, which from its length could not be properly supported. A few days past he advanced two or three Miles forward, during which there was pretty smart skirmishing between our light Troops and his Van. We had about Forty killed and wounded, and I imagine the Enemy had considerably more as ours were thinly posted behind cover and they were in Column. I am Dear Sir Yr most obt Servt

Tench Tilghman


Chad’s Ford [Pa.] 10th Sepr 1777. His Excellency prevented from signing as he is called out to form the Troops, the Enemy being on the approach.

